 Case 2:20-cv-04475-FMO-PJW Document 13 Filed 07/20/20 Page 1 of 3 Page ID #:166

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.           CV 20-4475 FMO (PJWx)                                 Date    July 20, 2020
 Title              San Judas Medical Group West v. BMW of North America, LLC




 Present: The Honorable             Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                    None                          None
                Deputy Clerk                      Court Reporter / Recorder               Tape No.
                Attorney Present for Plaintiff:                   Attorney Present for Defendants:
                        None Present                                       None Present
 Proceedings:                (In Chambers) Order Remanding Action

       On April 16, 2020, plaintiff San Judas Medical Group West (“plaintiff” or “SJMGW”) filed a
complaint (“Complaint”) in the Los Angeles County Superior Court (“state court”) against BMW of
North America, LLC (“defendant” or “BMW”) asserting state law claims. (See Dkt. 1, Notice of
Removal (“NOR”) at ¶¶ 1-2; Dkt. 1-2, Exh. A, Complaint). Defendant removed the action on the
basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332, (see Dkt. 1, NOR at ¶ 10), and the
court now remands.

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears
affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126
S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte before
proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 119
S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh v. Y&H
Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

       “The right of removal is entirely a creature of statute and a suit commenced in a state court
must remain there until cause is shown for its transfer under some act of Congress.” Syngenta
Crop Prot., Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation marks
omitted). Where Congress has acted to create a right of removal, those statutes, unless otherwise
stated, are strictly construed against removal jurisdiction.1 See id. Unless otherwise expressly
provided by Congress, “any civil action brought in a State court of which the district courts of the
United States have original jurisdiction, may be removed by the defendant or the defendants, to
the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252 (9th Cir. 2013)
(same) (internal quotation marks omitted). A removing defendant bears the burden of establishing


   1
    For example, an “antiremoval presumption” does not exist in cases removed pursuant to the
Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating
Co., LLC v. Owens, 574 U.S. 81, 89, 135 S.Ct. 547, 554 (2014).
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                             Page 1 of 3
 Case 2:20-cv-04475-FMO-PJW Document 13 Filed 07/20/20 Page 2 of 3 Page ID #:167

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        CV 20-4475 FMO (PJWx)                               Date    July 20, 2020
 Title           San Judas Medical Group West v. BMW of North America, LLC

that removal is proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir.
2006) (per curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests
with the removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong
presumption against removal jurisdiction means that the defendant always has the burden of
establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any
doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts
in favor of remanding the action to state court. See id. (“Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.”).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Prot., 537 U.S. at 33, 123 S.Ct. at 370. Failure to do so
requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and . .
. the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc. v.
Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2
(9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a
waivable matter and may be raised at anytime by one of the parties, by motion or in the
responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel
Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where
the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

        The court’s review of the NOR and the attached state court Complaint makes clear that this
court does not have subject matter jurisdiction over the instant matter. See 28 U.S.C. § 1441(a);
Caterpillar Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court
actions that originally could have been filed in federal court may be removed to federal court by
the defendant.”) (footnote omitted). In other words, plaintiff could not have originally brought this
action in federal court, as plaintiff does not competently allege facts supplying diversity
jurisdiction.2 See 28 U.S.C. § 1332(a).3

        When federal subject matter jurisdiction is predicated on diversity of citizenship pursuant
to 28 U.S.C. § 1332(a), complete diversity must exist between the opposing parties. See
Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity
jurisdiction statute “applies only to cases in which the citizenship of each plaintiff is diverse from
the citizenship of each defendant”) (footnote omitted). BMW contends that complete diversity


    2
        Defendant seeks only to invoke the court’s diversity jurisdiction. (See Dkt. 1, NOR).
        3
        In relevant part, 28 U.S.C. § 1332(a) provides that “district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and is between . . . citizens of different States[.]”
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                              Page 2 of 3
 Case 2:20-cv-04475-FMO-PJW Document 13 Filed 07/20/20 Page 3 of 3 Page ID #:168

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4475 FMO (PJWx)                                Date     July 20, 2020
 Title          San Judas Medical Group West v. BMW of North America, LLC

exists because plaintiff, a “natural person[,]” is domiciled in California, while BMW is not a citizen
of California. (See Dkt. 1, NOR at ¶¶ 10-15). With respect to plaintiff’s citizenship, BMW relied
on the Motor Vehicle Lease Agreement (“Lease Agreement”) “executed by Plaintiff[.]” (Id. at ¶ 12;
Dkt. 1-4, Exh. C, Lease Agreement). However, both the case caption and the Lease Agreement
reflect that plaintiff is not a “natural person.” (See Dkt. 1-2, Exh. A, Complaint; Dkt. 1-4, Exh. C,
Lease Agreement at 1, 7). Indeed, the Lease Agreement reflects that the lessee is SJMGW, not
an individual. (See id.). It was signed by an individual only as a manager of SJMGW. (See id.
at 7) (Benjamin Rostami as “MGR[.]”). As such, BMW improperly relied on the standard applicable
to individuals despite the fact that plaintiff is an entity.4 (See id.; see also Dkt. 1, NOR at ¶¶ 10-
12). Thus, BMW has failed to set forth the proper citizenship of plaintiff. (See, generally, Dkt. 1,
NOR).

       In short, BMW has failed to show that complete diversity of the parties exists. Given that
any doubt regarding the existence of subject matter jurisdiction must be resolved in favor of
remanding the action to state court, see Gaus, 980 F.2d at 566, the court is not persuaded, under
the circumstances here, that defendant has met its burden. Therefore, there is no basis for
diversity jurisdiction.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 111 N. Hill St., Los Angeles, CA 90012 for lack of subject
matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

         3. Any pending motion is denied as moot.


                                                       Initials of Preparer            vdr




    4
    In any event, defendant has not shown why SJMGW should be treated as an individual for
purposes of diversity jurisdiction. (See, generally, Dkt. 1, NOR).
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 3 of 3
